Exhibit 10.2

July 21, 2011

PRIMARY TELEVISION AFFILIATION AGREEMENT

Colleen Brown

President & CEO

Fisher Broadcasting-Portland TV, .L.L.C.

100 Fourth Avenue North, Suite 510

Seattle, WA 98109

TELEVISION STATION: KATU-TV

The following shall constitute the agreement (the “Agreement”) between American
Broadcasting Companies, Inc. (“ABC,” “Network,” “us” or “we”) and Fisher
Broadcasting-Portland TV, L.L.C. (“you” or “your” or “Fisher”), for program
carriage and promotion on your station, KATU-TV, channel number 2.1, Portland,
OR ( “Station”). We and you hereby mutually agree upon the following plan of
Network cooperation. This Agreement shall supersede and completely replace the
Term Sheet Affiliation Agreement between you and us executed on August 12, 2009.
Except as may be provided herein, any other agreements or amendments between you
and us, including but not limited to N/AP III, have also terminated. However,
the Video Player Amendment dated September 11, 2008 shall continue for the term
stated therein.

 

I. NETWORK AFFILIATION AND PROGRAM SERVICE

A. Primary Affiliation. Your Station agrees to serve as our primary affiliate to
broadcast Network Television Programs, as hereinafter defined, from the
community to which Station is licensed by the Federal Communications Commission
(“FCC”), subject to the conditions and limitations set forth herein. This
Agreement grants you a license to broadcast ABC’s copyrighted Network Television
Programs on your Primary Channel 2.1 (“Primary Channel”) only and to use ABC’s
trade names and trademarks, subject to the conditions and limitations set forth
herein. As used in this Agreement, “Network Television Program” means the
complete television program or series of such programs which is a part of the
ABC Television Network schedule to be broadcast on a national television basis
in the time period designated for such broadcast in Station’s time zone by ABC,
subject to any time period adjustments contained herein. (Network Television
Program will also be referred to herein as “Network Programs,” “Television
Programs,” “Programs” or “Programming” or in the singular of such terms.)

B. First Call Rights. To enable your Station to serve as our primary affiliate,
we agree to offer your Station first call on the right to broadcast Network
Television Programs on Station’s Primary Digital channel 2.1, and only that
channel against other stations licensed to the community to which the Station is
licensed by the FCC, during the relevant time period established by ABC for
their broadcast in the Station’s time zone, for over the air reception only

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”



--------------------------------------------------------------------------------

KATU-TV Portland      

 

by the general public in places to which no admission is charged and no other
form of transmission, except as otherwise provided for herein (“First Call
Rights”). Each such offer shall set forth the terms of acceptance.
Notwithstanding the foregoing: (i) the First Call Rights granted to your Station
hereunder with respect to the Network Television Programs shall relate to the
free, over-the-air broadcast only, and shall not extend to, or in any way
restrict, any other exploitation by ABC of such Network Television Programs at
any time, in any other media anywhere, including Station’s community of license;
and (ii) ABC shall have the right to authorize any television broadcasting
station, regardless of the community to which it is licensed by the FCC, to
broadcast any Network presentation of a subject we deem to be of immediate
national significance including, but not limited to, a Presidential address.

 

  1. First Call Offer.

 

  a. Regularly Scheduled Programs. You agree that, within fifteen (15) days
following its receipt of our offer via the Affiliate Communication Systems
(“ACS”) (or any replacement system) of a First Call Offer to a regularly
scheduled Network Television Program, Station will, subject to its clearance
obligations and preemption rights as provided in Section I.C.1 below, advise us
of any rejection of the Program by sending any two of an email, letter, or
facsimile to Station’s affiliate relations representative, whose contact
information has already been provided. Without such writings, such offer will be
deemed accepted. Acceptance by Station of our First Call Offer shall constitute
Station’s commitment to broadcast the subject Network Television Program(s) in
accordance with the terms of this Agreement and the terms of our offer to
Station. Broadcast of the Program during the Network designated time period for
Station’s time zone is referred to herein as “in pattern”. Acceptance of a
Program, and its complete in pattern broadcast or broadcast otherwise in
accordance with the terms of this Agreement and the First Call Offer, is
referred to herein as “to clear” or “clearance” of a Program.

 

  b. Other Programs. With respect to any Network Program not regularly scheduled
or not part of Station’s clearance obligations as provided in Section I.C.1
below, Station will advise us of its acceptance or rejection of our First Call
Offer within seventy-two (72) hours (exclusive of Saturdays, Sundays and
holidays) after such offer has been received at Station. However, if the first
broadcast referred to in our offer is scheduled to occur within less than
fifteen (15) days after the date of our offer with respect to regularly
scheduled Network Programs or less than seventy-two (72) hours after our offer
has been received at Station with respect to Network Programs not regularly
scheduled, notification of acceptance or rejection of such offer shall be made
as promptly as possible, but in no event after the first broadcast time
specified in such offer. A failure to advise us of acceptance or rejection of a
Program within the applicable time period will be deemed to be an acceptance of
the offered Program.

 

  c.

Program Related Material. Clearance of a Program includes the unaltered carriage
and pass through of all content that the Network reasonably associates with
Network Programs and commercials (“Program Related Material”), which content is
designed to attract and maintain television viewership (including viewership of
advertisements)

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

2



--------------------------------------------------------------------------------

KATU-TV Portland      

 

  and is delivered with the Program for broadcast during Network time periods.
Program Related Material includes all enhanced or interactive Program content
and enhanced or interactive advertisements (including associated URLs and
triggering devices) as well as: (i) closed captioning information; (ii) program
id codes; (iii) broadcast flags and watermarks; (iv) rating information and
data; and (v) SAP feeds.

 

  d. First Run. The substantial majority of the Network’s Programming offered to
Station in each daypart in each television season (September to September) will
not have been previously telecast on ABC or another domestic television network
or any domestic cable or satellite channel or on other video delivery systems
within the Station’s DMA. However, this restriction will not apply to theatrical
movies, re-runs of Network Programs previously offered to Station or Kids
Programming (if such Programming continues to be offered to Station) and will
not apply during a force majeure event defined in Section V.E, below.

 

  2. Network Program Offerings. The Station will receive First Call Offers with
respect to:

 

  a. Network Sponsored Programs. “Network Sponsored Programs,” as used in this
Agreement, shall mean those Network Television Programs which contain one or
more commercial announcements paid for by or on behalf of one or more ABC
Network advertisers. Subject to the clearance obligations in Section I.C.1,
below, Station agrees to broadcast Network Sponsored Programs in their entirety,
including but not limited to the Network commercial announcements ordered for
your Station, Program Related Material, Network identifications, Program
promotional material or credit announcements contained in such Programs which
Station accepts, without interruption, modification, technical degradation,
deletion or addition of any kind (except for local breaking news or emergency
notification crawls). It is also understood that no commercial announcement,
promotional announcement or public service announcement will be broadcast by
Station during any interval within a Network Program designated by ABC as being
for the sole purpose of making a Station identification announcement.
Notwithstanding the foregoing, Station may substitute other Network promotional
announcements in lieu of promotional material which is inaccurate as it pertains
to Station.

 

  b. Network Sustaining, Cooperative and Spot Carrier Programs.

 

  i) We will from time to time offer you live or recorded Network Television
Programs identified as sustaining programs, cooperative programs or spot carrier
programs. You agree to broadcast such Programs which you accept, subject to the
clearance obligation in Section I.C.1, in their entirety, including all Program
Related Material, without interruption, modification, technical degradation,
deletion or addition of any kind (except for FCC mandated local breaking news or
emergency notification crawls).

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

3



--------------------------------------------------------------------------------

KATU-TV Portland      

 

 

  ii) The Network sustaining Programs which we may offer to you may not, without
our prior written consent, be sold by your Station for commercial sponsorship or
interrupted for commercial announcements or used for any purpose other than
sustaining broadcasting.

 

  iii) You may carry the cooperative or spot carrier Programs on the same basis
as regular sustaining Programs or you may offer them for commercial sponsorship
on terms and conditions specified by us at the time such Programs are offered to
you.

 

  C. Program Clearance.

 

  1. Clearance Obligations. With respect to the existing Network television
service, and subject only to the Authorized Preemptions defined in this Section
I.C.1, Station shall clear in-pattern all ABC Programs in all time periods as
scheduled by the Network during the 2008/2009 television season for so long as
ABC continues to program those time periods. The parties agree to negotiate in
good faith for the clearance of any Programs that may be offered generally to
ABC affiliates in time periods that are not currently programmed by Network.
Moreover, Station will not be required to clear a Program if after notice from
the Station and a reasonable opportunity to cure, (a) ABC fails to deliver
contractually mandated First Call Right and First Run protections for such
Program, (b) such Program does not comply with the bandwidth or other technical
requirements set forth in Section I.H. hereof, or (c) such Program is not
sufficient for Station to comply with the then-current FCC (i) video description
requirements applying to that Station for that daypart if the Program is
broadcast in pattern, or (ii) closed captioning requirements applying to that
Program if broadcast in pattern, (d) the Program is not cleared or rejected by
Station’s exercise of its Right to Reject under FCC Rules as provided in Section
V.C. below, or (e) the Program is not cleared or is preempted by reason of force
majeure (each an “Authorized Preemption”). Station will immediately return to
in- pattern clearance once ABC restores or delivers said rights

Once ABC ends its current provision of FCC Compliant Children’s Programming on
August 27, 2011, then ABC will return the time periods that had included the
subject Programs to Station for local programming.

 

  2. Preemptions. Station may preempt Network Programs by reason of an
Authorized Preemption. No other preemptions are authorized. A preemption of less
than thirty (30) minutes will be considered as a preemption of the entire half
hour. Notice of preemptions shall be made in compliance with Section D.1, below.
The acceptance by Network of any offer by Station to broadcast the preempted
Program at another date or time (“Makegoods”) shall be at Network’s sole
discretion.

 

  a. Preemption Reimbursement. For any preemption of a Network Program supplied
pursuant to this Agreement other than an Authorized Preemption, Station will
reimburse Network, within thirty (30) days of invoice, an amount equal to the
product of: (i) the number of half hour preemptions; (ii) the Station’s Hourly
Network Reimbursement Rate (as set forth below); and (iii) the appropriate
Reimbursement Matrix percentage set forth below.

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

4



--------------------------------------------------------------------------------

KATU-TV Portland      

 

Preemption Reimbursement Matrix

 

Prime

     100 % 

Daytime (including weekends)

     15 % 

GMA

     25 % 

Other News Programming

     15 % 

WNT

     45 % 

Latenight (non-news)

     10 % 

Kids

     5 % 

Weekend Sports

     30 % 

Hourly Network Reimbursement

  

Rate: Portland

   $ [***]   

 

  b. Reimbursement Adjustments. Commencing with calendar year 2011 and
continuing throughout the remainder of the Term, the Hourly Network
Reimbursement Rates shall be adjusted on an annual basis by an amount equal to
the product of the immediately preceding year’s Hourly Network Reimbursement
Rate multiplied by the percentage change in total Network sales revenue (as
published by SNL Kagan or another mutually agreed industry source).

 

  c. Makegood Adjustments. Subject to the Right to Reject, Station shall make a
good faith offer to broadcast a Makegood of the preempted Program. If the
proposed Makegood is approved by ABC, which approval will not be unreasonably
withheld, the preemption reimbursement payment to ABC will be reduced by the
value of the Makegood as reasonably determined by ABC.

 

  D. Failure to Clear Programs.

 

  1. Notice. With respect to Programs already accepted pursuant to the First
Call Offer in Section I.B.1, Station shall give us prompt notice of any refusal
to broadcast the Program(s), rejection of the Program(s) or substitution of
different Program(s) no later than fourteen (14) days prior to the air date of
such Programming, except where the nature of the substitute Program or other
cause for preemption makes such notice impracticable (e.g., coverage of breaking
news or other unscheduled events), in which case Station agrees to give us as
much notice as is reasonable under the circumstances. Such notice shall include
a statement of the reason(s) Station believes that a rejected or refused Network
Program is unsatisfactory, unsuitable or contrary to the public interest, and/or
the reason why a substituted Program is of greater local or national importance.

 

  2.

First Call Termination - Unauthorized Preemptions. In addition to all other
remedies, we shall have the right, upon fourteen (14) days’ notice, to terminate
Station’s First Call Rights on any individual Program or series of Network

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

5



--------------------------------------------------------------------------------

KATU-TV Portland      

 

  Programs already accepted hereunder and withdraw all future episodes of that
Program or series of Programs if one or more individual Program episode(s) is
pre-empted partially or in its entirety by you for any reason other than by
reason of an Authorized Preemption.

 

  3. First Call Termination - Multiple Preemptions. Subject to the Right to
Reject, we shall also have the right, upon fourteen (14) days’ notice, to
terminate Station’s First Call Rights concerning any Program or series of
Network Programs already accepted hereunder and to withdraw all remaining
episodes of that series for the rest of the then-current broadcast television
season if Station fails to clear in pattern three (3) or more individual Program
episodes or if the Program is otherwise pre-empted partially or in its entirety
by Station three (3) or more times during any consecutive thirteen (13) week
period for any reason. However, First Call Rights will not be withdrawn if:
(i) Station elects to make a good faith offer of a Makegood for the preempted
Program(s), with ABC’s consent to such offer not to be unreasonably withheld;
(ii) the preemptions are caused by Force Majeure events; or (iii) the
preemptions are caused by ABC’s failure to provide First Call, First Run,
bandwidth protections, video description or closed captioning as required in
section I.C.1, above.

 

  4. First Call - Future Rights. We reserve the right not to offer Station First
Call Rights for the current and subsequent broadcast seasons on any Network
Program or series of Network Programs as to which we have terminated Station’s
First Call Rights, and Network may also refuse to offer Station First Call
Rights for the current and subsequent seasons of a Network Program or series of
Network Programs if Station has refused or failed to accept or to clear that
program or series of Programs for any reason other than an Authorized
Preemption.

 

  5. Agreement Termination. A failure to accept a Program or series of Programs
pursuant to the clearance obligations set forth in Section I.C.1, above, or
failing to broadcast said Program or series in accordance with the Agreement
after acceptance, shall constitute a failure to clear the Program. In addition
to the measures outlined in Sections D.1 -4, above, if Station fails at any time
to comply with the Program clearance requirements set forth in Section I.C.1,
above (except for an Authorized Preemption), and we give you written notice of
such failure, Station shall have fourteen (14) days following receipt of such
notice, as required by Section V.N, below, for the first such failure to return
to complying fully with the clearance requirements and to broadcast, if
requested by Network, an acceptable Makegood of the affected Program. The cure
period will be reduced to seven (7) days for any notices for the next and any
subsequent failures to clear. Only one such notice will be given for any
specific failure to clear. If by the end of such period, Station fails to return
to complying fully with such obligations, except for Authorized Preemptions, we
shall have the right, in our sole discretion, to terminate this Agreement upon
ninety (90) days written notice.

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

6



--------------------------------------------------------------------------------

KATU-TV Portland      

 

  E. Local News and NewsOne.

 

  1. Subject to FCC Rules, Station agrees to broadcast locally produced news
programs of at least one-half hour each leading into to: (a) ABC’s morning news
program, (b) ABC’s evening news program, and (c) ABC’s late night programming,
as those Programs are currently scheduled. A failure to satisfy this requirement
may, at ABC’s option, result in a reduction in local inventory or termination of
this agreement after reasonable notice and an opportunity to cure as provided in
Section V.P below.

 

  2. Station will fully participate in ABC NewsOne (or any successor affiliate
newsgathering service) pursuant to the current NewsOne agreement between the
parties. The parties hereby agree to a weekly NewsOne fee of $[***] per week
subject to annual increases of up to three percent (3%) or the percentage change
in CPI, whichever is lower. If at any time during the term of the Affiliation
Agreement ABC and the ABC Affiliates Association reach agreement on the terms
and conditions of a replacement NewsOne Agreement, Station may elect to opt into
the replacement Agreement.

 

  F. Promotion and Branding.

 

  1. Baseline Promotion Plan. Subject to FCC Rules, Station will participate in
the Baseline Promotion Plan (“BPP”). Station will provide eleven (11) local
commercial spots per day (positions and lengths illustrated below) for promotion
of Network Programming. Network shall designate the use of such spots. ABC will
provide alternative spots in the event that the Network program to be promoted
is preempted by Station pursuant to an Authorized Preemption. An illustrative
initial designation of Network priorities is included below.

ABC Baseline Promotion Weekday Schedule:

 

Monday-Friday (PT)    5-7am:    2× (:15) supporting GMA    1× (:15) supporting
Prime 9am-4pm:    1× (:15) supporting The View    2× (:15) or 1× (:30)
supporting Prime 4-7pm:    1× (:15) supporting News    2× (:15) or 1× (:30)
supporting Prime 7-8pm:    1× (:30) supporting Prime 11pm:    1× (:15)
supporting Late night Saturday/Sunday (PT)    9am-7pm:    3× (:15) or 1× (:30)
and 1× (:15) supporting Prime (9am-6pm Sun)    1× (:15) supporting News 7-8pm:
   1× (:30) supporting Prime (6-7pm Sun)   

 

  2. Network Availabilities. In return for complete participation in the BPP,
Station will have access to four (4) additional thirty-second (:30) Primetime
spots per week, as well as the Network’s authorization to convert seven
(7) current thirty- second (:30) local news brief opportunities in Primetime to
local sale (“BPP Incentive Inventory”).

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

7



--------------------------------------------------------------------------------

KATU-TV Portland      

 

 

  3. Baseline BPP Reimbursement. In the event Station fails to meet all of the
promotional obligations of the BPP schedule as outlined above, and fails to
offer an acceptable makegood of a missed BPP spot, then: (i) Station shall
reimburse to ABC the value of all unaired BPP spots calculated using market
rates provided by Spot Quotation and Data Inc. (“SQAD”); (ii) Station shall
return the value of any Primetime spots from the Network Availabilities
(referenced above) that Station may have sold during the violation period with
such calculation being based on Station’s Hourly BPP Reimbursement Rate; and
(iii) until Station is in full-compliance and has returned value to Network as
described above, Station shall not have the right to BPP Incentive Inventory.
Value will be returned to the Network in the form of cash receipts. In event
SQAD data is not available, the value of unaired BPP spots will be calculated
using a mutually agreed upon industry source.

 

  4. Branding. Subject to FCC Rules, Station agrees to prominently co-brand with
ABC (to the extent consistent with past practices) in order to closely link
Station with the Network’s identity, consistent with the Network creative
guidelines and specifications. Co-branding encompasses, but is not limited to
the inclusion of the ABC corporate logo in the Station’s local identification,
and encompasses all on-air (e.g., during all dayparts, graphics, voice over,
etc.) and off-air (e.g., signage, print, cable, radio, outdoor, website and
other digital media, etc.) promotion. This limited license to use ABC’s
trademarks and trade names is subject to the conditions and limitations set
forth herein. Usage of the ABC corporate logo and Station logo must be
consistent with Network creative guidelines and specifications and must be
approved by ABC Affiliate Marketing. Station will add the ABC logo element to
Station’s local identification in a phased manner that will be accomplished when
the Station makes its next update to its on-air graphic package and its website.
Off-air materials will be updated when the Station re-supplies its print,
signage or other similar materials.

G. Program Delivery. By means satisfactory to us, we will arrange, at our own
expense, for Programs to be made available to Station via satellite or other
delivery platform or method. We may require that Station purchase the Network
approved reception devices, hardware and software, necessary to receive ABC
Network Programs for broadcast under this Agreement in accordance with Network’s
then-current Network-signal reception equipment standards, which standards will
be reasonable and consistent with those applicable to Network affiliates
generally within each applicable time zone.

 

  H. Digital Program Transmission.

 

  1.

Subject to allowable preemptions in Section I.C.1 and I.C.2, Station agrees to
transmit on its Primary Channel the digital Primary Network Feed of all Network
Programs, including HDTV Programs and Program Related Material, in a technical
format consistent with ATSC standards (but using the HDTV format chosen by
Fisher), without alteration, modification, insertion, degradation or down
conversion of any type. However, Station may sue proven compression technology
that allows it to reduce the amount of mbps otherwise needed to broadcast the
complete Primary Digital Feed and Program Related Material, while otherwise
maintaining the Broadcast Standards and maintaining the functionality of Program
Related Material, if the compression does not noticeably reduce the audio or
picture quality . Station need not devote more than 2 mbps to

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

8



--------------------------------------------------------------------------------

KATU-TV Portland      

 

  the broadcast of Program Related Material. The parties will negotiate in good
faith regarding any request that more than 2 mbps be devoted to Program Related
Material, and will also negotiate in good faith regarding alternative delivery
methods for any elements of the Program Related Material that may need to be
deleted by Station to stay within the 2 mbps limit. Program Related Material
must be designed to be received by the Station and transmitted during Network
time periods (i.e. it cannot require storage at Station level or broadcast
during local time periods without Station’s consent.

 

  2. Station agrees not to make any use of its digital spectrum that would
interfere with its obligations under the Affiliation Agreement. Station shall
have the absolute and unconditional right to use any digital broadcast spectrum
not needed for that purpose. However, Station will make a good faith effort to
provide reasonable notice to ABC before adopting any alternative uses of its
spectrum for the sole purpose of allowing ABC the opportunity to offer to
Station an alternative use of that spectrum. This is not intended to create an
option, right of first refusal or of last negotiation in favor of either party.

I. Commercial Inventory. Station will have a Guaranteed Primetime Inventory
Level. Subject to adjustment as described below, the Guaranteed Primetime
Inventory Level shall be defined as an average of 50 minutes and 15 seconds per
week of Primetime Inventory to be offered for the Term at substantially the same
times and durations as in the 2008-2009 television season. The Station will
receive a Guaranteed Local Inventory Level in other dayparts at substantially
the same times and duration, and in substantially the same amount, as was
offered to Station in the 2008-2009 television season. This includes local
inventory currently received by Station by reason of continued in-pattern
clearance of Nightline for so long as the clearance continues. These inventory
levels are based on: (a) full in-pattern clearance of the Network schedule;
(b) the amount of Network Primetime and other daypart Programming scheduled as
of the date of this Agreement; and (c) the live clearance of Nightline and JKL.
The number of units comprising the Guaranteed Primetime Inventory Level and
Guaranteed Local Inventory level shall be subject to adjustment for: (a) the
number of local units in Network Programming that is not cleared by the Station;
(b) the number of local units that are lost as a result of sustaining
Programming, or special event Programming (although any reduction in Local
Inventory for special event Programming that exceeds past practices must be in
proportion to the reduction in Network inventory); (c) the number of local units
lost as result of a reduction in the amount of Network Programming that formed
the basis for the inventory calculation above; and (d) failure to clear or the
cancellation of Nightline (decrease of four thirty- second primetime incentive
units per week) or JKL. In the event that ABC does not offer the Station its
Guaranteed Primetime Local Inventory Level and/or Guaranteed Local Inventory
Level, ABC shall make the Station whole for the then economic value to the
Station of any shortfall by, at ABC’s option: (a) providing other local
commercial availabilities of such value; or adjusting the Station’s License Fee
(as defined in Schedule A, Section 1) by that amount; or a combination of
(a) and (b) that would make Stations whole.

II. TERM. This Agreement shall be effective from September 1, 2009 (the
“Effective Date”) and continue through and including August 31, 2014 (the
“Term”).

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

9



--------------------------------------------------------------------------------

KATU-TV Portland      

 

III. NETWORK NON-DUPLICATION PROTECTION/CABLE RETRANSMISSION

A. Non-Duplication. Station shall be entitled to assert Network non-duplication
protection against MVPD carriage of other television Stations’ digital broadcast
of Network programs, to the extent set out by Section 76.92 of the FCC rules and
as follows:

 

  1. The geographic zone of Network non-duplication protection shall be the
Designated Market Area (“DMA”) (as defined by Nielsen) in which Station is
located, or any lesser zone pursuant to any geographic restrictions contained in
the FCC rules and regulations, now or as subsequently modified.

 

  2. Network non-duplication protection shall extend only to all Network
Programs that Station clears in accordance with this Agreement. Protection shall
not extend to individually pre-empted programs of an otherwise cleared series or
programs that Station fails to clear.

 

  3. Network non-duplication protection for Network Programs that Station clears
in accordance with this Agreement shall be effective only during the live time
period designated by Network for broadcast of the Program in Station’s local
time zone.

 

  4. You are under no obligation to exercise in whole or in part the Network
non- duplication rights granted under this Agreement.

B. License Fees and MVPD Retransmission. Commencing on September 1, 2009, and
continuing for the remainder of the Term, the Station shall pay to ABC certain
License Fees, and is authorized to grant retransmission consent for the Network
Television Programs as broadcast on its Primary Channel, as license fees and
retransmission consent are defined in Schedule A, attached hereto and
incorporated as though fully set forth herein.

 

IV. CUT-IN ANNOUNCEMENTS

A. Cut-In Announcements. “Cut-in announcements,” as used herein, shall mean the
substitution of a special commercial or promotional announcement in place of a
regularly scheduled Network commercial.

 

  1. Upon at least twenty-four (24) hours’ notice, you shall, at our request,
utilize such personnel and equipment as may be necessary to: (a) broadcast
cut-in announcements from Station alone, or (b) originate from Station cut-in
announcements to one or more other stations, without regard to whether or not
Station is requested to broadcast said cut-in announcement(s). Notwithstanding
anything herein to the contrary, you may refuse to broadcast any such cut-in
announcement in the community to which Station is licensed by the FCC if, in
your opinion, it does not serve in the public interest, convenience or
necessity, but you shall nevertheless utilize such personnel and equipment as
may be necessary to originate such cut-in announcement(s) from Station to one or
more other Network-affiliated stations.

 

  2. Cut-in announcements shall be broadcast only when authorized by us and then
only in accordance with the instructions furnished to you. You will be supplied,
as promptly as possible, with the material and instructions for these
announcements.

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

10



--------------------------------------------------------------------------------

KATU-TV Portland      

 

 

  3. For each Program during which such cut-in announcements are included, if we
have requested your assistance your Station will receive [***] dollars ($[***])
hereto, unless the cut-in involves the substitution of Station’s local
commercial, in which case no compensation or reimbursement will be paid to the
Station.

B. Local Tag Services. A “Local Tag Announcement,” as used herein, shall mean a
visual commercial announcement, made by you on behalf of a local dealer of a
Network advertiser, which announcement shall not exceed ten (10) seconds within
a one-minute Network commercial announcement or five (5) seconds within a
thirty-second Network commercial announcement. You shall project each Local Tag
Announcement by means of not more than two (2) slides.

 

  1. Upon at least twenty-four (24) hours’ notice, you shall, at our request,
utilize personnel and equipment as may be necessary to broadcast Local Tag
Announcements.

 

  2. Local Tag Announcements shall be broadcast in accordance with our
instructions. The Network advertiser shall supply to you or purchase from you,
as promptly as possible, the slide(s) for each Local Tag Announcement. Local Tag
Announcements shall not be accompanied by oral announcements unless:
(i) directly requested of you by the Network advertiser; and (ii) the Network
advertiser has assumed sole responsibility for payment of such oral
announcements.

 

  3. For each Program during which Local Tag Announcements are included, station
will receive [***] dollars ($[***]) hereto.

 

V. GENERAL

A. Program Substitution. We may at any time, upon notice to Station, substitute
for any scheduled Network Program another Network Program, except that if such
other Network Program in our judgment involves a special event of public
interest or importance, no such notice is required.

B. Program Cancellation. Nothing contained in this Agreement shall prevent or
hinder us, nor shall it be construed to prevent or hinder us, at any time upon
notice to Station as soon as practicable, from canceling one or more Network
Programs, whether sponsored or sustaining, or from cancelling any particular
block of Network Programming. If ABC cancels a Program and returns the time
period to Station, then the Monthly Fee (as defined in the attached Schedule A)
shall be reduced as set forth in Schedule A, and the remaining Network
Television Programs will continue to be cleared by Station as required by this
Agreement.

C. Right to Reject. With respect to Network Programs offered or already accepted
pursuant to this Agreement, nothing herein contained shall be construed to
prevent or hinder Station from exercising its rights under FCC rules to:

 

  1. Reject or refuse Network Programs which Station reasonably believes to be
unsatisfactory, unsuitable or contrary to the public interest; or

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

11



--------------------------------------------------------------------------------

KATU-TV Portland      

 

 

  2. Substitute a Program, which in Station’s good faith opinion, is of greater
local or national importance.

D. Carriage Reports. Station will submit to us in writing, upon forms provided
by us for that purpose, such reports covering Network Programs broadcast by
Station as ABC may reasonably request from time to time. To verify your carriage
of Network commercial announcements, identifications and Program promotional
material as well as verifying Station’s compliance with Network’s Program
bookings and formats, we may require delivery by Station, within five (5) days
following our request, copies of your official Station logs, air checks or
broadcast tapes, and we may install at Station, monitoring equipment and
attendant software that monitors your Station’s broadcast signal.

E. Force Majeure. Neither Station nor we shall incur any liability hereunder
because of our failure to deliver, or Station’s failure to broadcast, any or all
Network Programs (including advertisements and Program Related Material) due to:

 

  1. Failure of facilities;

 

  2. Labor disputes; or

 

  3. Causes beyond the control of the party so failing to deliver or broadcast.

F. Transmitter Modifications. Station agrees to notify us of any application
made to the FCC to modify Station’s transmitter location, power, frequency or
hours of operation within ten (10) days following the filing of such
application. In the event that the transmitter location, power, frequency or
hours of operation of Station are changed at any time so that Station is of less
value to us as a Network outlet than it is as of the effective date of this
Agreement including, but not limited to, as a result of additional overlap of
Station’s broadcast signal with that of another ABC affiliate, we will have the
right to terminate this Agreement upon thirty (30) days’ advance written notice.

G. Time Brokerage/LMAs. Except upon our prior written consent upon no less than
thirty (30) days advance written notice from Station, which consent may not be
unreasonably withheld, you agree that Station will not enter into any local
marketing, shared services, time brokerage or other similar agreement whereby
another party or entity programs the Station, manages it or otherwise operates
key Station functions. If you or Station enters into such an agreement without
our written consent, we shall have the right to terminate this Agreement upon
fourteen (14) days’ advance written notice.

 

  H. Assignment.

 

  1.

Except as provided for herein, this Affiliation Agreement with ABC cannot be
assigned or transferred without timely written notice to ABC as provided below
and without the consent of ABC, which consent may be withheld only in the
following three circumstances: (a) if the assignee or transferee controls or is
controlled by or is under common control with an entity that distributes ten
(10) or more hours of Primetime television programming per week to at least
twenty-five (25) affiliated television licensees in ten (10) or more states;
(b) if the assignee or

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

12



--------------------------------------------------------------------------------

KATU-TV Portland      

 

  transferee is not reasonably qualified to own and operate the Station; or
(c) on the basis of reasonable business concerns that arise from prior
commercial dealings of ABC with the assignee or transferee; provided, however,
ABC shall not unreasonably withhold its consent to an assignment or transfer in
the case of (b) or (c). Further, the consent of ABC to assignment of the
Affiliation Agreement will, under no circumstances, be required in those
instances where assignment of the Station’s broadcast license or transfer of
control of the license may be approved by the FCC by use of a “short form”
assignment or transfer application under Section 73.3540(f) of the FCC Rules,
although ABC must be given notice of the filing of that application as provided
below. You shall provide written notice by mail or facsimile to ABC within
thirty (30) days following the earlier of the execution of a binding agreement
to assign or transfer control of the Station’s broadcast license, or the filing
of an application to the FCC to approve a transfer of control, which notice
shall include the name of the proposed assignee or transferee. ABC shall have
the unilateral right to terminate the Affiliation Agreement if you fail to
provide notice of an assignment, transfer or application as provided in this
Section. Within thirty (30) days of the receipt of such notice, ABC shall
provide written notice to you by mail or facsimile whether it consents to the
assignment of the Affiliation Agreement and if it does consent, ABC will
concurrently with the giving of such notice execute and deliver to the Station
its written consent to the assignment or transfer and thereafter timely execute
and deliver such other documents as may be reasonably necessary to effectuate
the provisions of this Section. ABC’s failure to provide such written notice
within the thirty (30) day period shall constitute ABC’s consent to the
assignment of the Affiliation Agreement, and ABC shall, accordingly, execute and
deliver to Station such written documents as may be reasonably necessary to
effectuate its approval of the assignment.

 

  2. Unless we exercise our right to withhold our consent to an assignment or
transfer of your Affiliation Agreement as provided above, the Affiliation
Agreement shall be binding on any assignee or transferee of your Station’s
license, and you agree that you shall not consummate such assignment or transfer
of control of your Station’s license until you have procured and delivered to
us, in form as may reasonably be requested by us, the acknowledgement of the
proposed assignee or transferee that, upon consummation of the assignment or
transfer of control of your Station’s license, the assignee or transferee will
assume and perform the Affiliation Agreement in its entirety without any
limitation of any kind. Upon receipt of said acknowledgement, you shall be
released from any liability or obligation that thereafter accrues under the
Affiliation Agreement.

 

  3. ABC may assign this Agreement and all rights herein to any party acquiring
all or any portion of our network television business or to any entity
controlling us, controlled by us, or under common control with us.

I. Limited Transmission Rights. Your and Station’s rights to broadcast ABC’s
Network Television Programs and to limited use of ABC’s trademarks and trade
names under the terms and conditions of this Agreement are limited to the First
Call Rights to broadcast Network Television Programs pursuant to the terms
hereof. Except as otherwise provided for herein and except with our prior
written consent and except upon such terms and conditions as we may impose, you
agree not to authorize, cause, permit or enable the use of any Program which we
supply to you hereunder for any purpose other than broadcasting by Station
pursuant

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

13



--------------------------------------------------------------------------------

KATU-TV Portland      

 

to the terms hereof, in the community in which Station is licensed by the FCC,
for over the air reception by the general public in places to which no admission
is charged. You agree when you are authorized to record a Program for subsequent
broadcast that the recording will be broadcast not more than once in its
entirety and, unless otherwise required by law, will be erased or deleted from
your system within six (6) hours following use. All rights not specifically
granted to you by this Agreement shall be retained and fully exploitable by
Network.

J. Rebroadcast/Recording Restrictions. Except with our prior written consent (or
except for your right to grant retransmission consent to MVPDs, as provided in
the MVPD Retransmission Section III.B, above) and upon such terms and conditions
as we may impose, which consent may be withheld for any reason, you and Station
agree not to authorize, cause, permit or enable: (1) any recording on film, tape
or otherwise to be made or broadcast of a Program which has been, or is being,
broadcast on the Network; or (2) a rebroadcast or a retransmission to be made of
the broadcast transmission of Station during any hours when Station is
broadcasting a Program provided by Network.

K. Promotion Restrictions. With respect to any and all promotional material
issued by Station or under your direction or control, you agree to abide by any
and all restrictions of which we advise you pertaining to the promotion of a
Network Program(s) scheduled to be broadcast by Station in its community,
including, without limitation, on-the-air promotion, billboards, and newspaper
or other printed advertisements, announcements or promotions.

L. License Maintenance. You agree to maintain for Station such licenses,
including performing rights licenses as now are or hereafter may be in general
use by television broadcasting stations and necessary for you to broadcast the
television Programs which we furnish to you hereunder. Network will continue to
clear all music in the repertory of ASCAP, SESAC and of BMI used in our Network
Programs, thereby licensing the broadcasting of such music in such Programs over
Station. You will be responsible for all music license requirements for any
commercial or other material inserted by you within or adjacent to our Network
Programs in accordance with this Agreement.

M. Entire Agreement; Inducements; Waiver. No inducements, representations or
warranties except as specifically set forth herein have been made by any of the
parties to this Agreement. This Agreement replaces any prior drafts and the
signed term sheet dated August 12, 2009, and this Agreement supersedes any
negotiations or discussions regarding the affiliation of KATU with ABC. This
Agreement constitutes the entire agreement and understanding between the parties
hereto and no provision thereof shall be changed or modified, nor shall this
Agreement be discharged in whole or in part, except by an agreement in writing,
signed by the party against whom the change, modification or discharge is
claimed or sought to be enforced; nor shall any waiver of any of the conditions
or provisions of this Agreement be effective and binding unless such waiver
shall be in writing and signed by the party against whom the waiver is asserted,
and no waiver of any provision of this Agreement shall be deemed to be a waiver
of any preceding or succeeding breach of the same or of any other provision.

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

14



--------------------------------------------------------------------------------

KATU-TV Portland      

 

N. Notices. All notices, demands, requests or other communications which may be
or are required to be given or made by ABC or you pursuant to this Agreement
(except for our program offers and your notices of acceptance or rejection, if
required, of such offers and any other program information or program
administration communications) shall be delivered (postage or fee prepaid) by
first-class mail, express mail, express delivery service or by facsimile
transmission addressed as follows:

 

If to you: Rob Dunlop    Executive VP    140 4th Avenue North Suite 500   
Seattle, WA 98109    Phone:    Fax: with a copy (which shall not constitute
notice) to: Christopher J. Bellavia    Fisher Communications, Inc. SVP and
General Counsel 140 4th Avenue North, Suite 500    Seattle, WA 98109    Phone:
   Fax: And to:    Wade H. Hargrove    Brooks, Pierce, McLendon, Humphrey &
Leonard, LLP 150 Fayetteville Street, Suite 1600    Raleigh, NC 27601    Phone:
   Fax: If to ABC:    John Rouse    Senior Vice President    Affiliate Relations
   ABC Television Network    500 South Buena Vista St.    Burbank, CA 91521-4408
   Phone:    Fax: with a copy (which shall not constitute notice) to:    Glen
Smith, Esq.    Vice President    ABC, Inc.    Law & Regulation Department    500
South Buena Vista Street    Burbank, CA 91521-4487    Phone:    Fax:

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

15



--------------------------------------------------------------------------------

KATU-TV Portland      

 

or to such other person, address or facsimile number as you or ABC may designate
by written notice. Any notice under this Agreement shall be deemed duly
received: (i) on the first business day following the date such notice was
deposited with express mail or an express delivery service; (ii) on the third
business day following the date of mailing whether or not accepted by the
addressee; or (iii) at the time of facsimile transmission with a confirmation of
receipt, as the case may be.

O. Choice of Law. Except for such matters as may be governed by the
Communications Act of 1934, as amended, and FCC regulations and rulings, this
Agreement and all questions relating to its validity, interpretation,
performance, and enforcement (including, without limitation, provisions
concerning limitations of action), shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflict-of-laws thereof. For the purposes of any suit, action or
proceeding involving this Agreement or its performance, and unless such matter
is subject to the primary jurisdiction of the FCC, each party hereto hereby
submits to the jurisdiction of all Federal and State courts sitting in the
County of New York and agree that such courts shall have exclusive jurisdiction
over any suit, action or proceeding involving this Agreement or its performance.

P. Right to Terminate; Termination Effect. If you fail to make timely payments,
attempt to assign your rights under this Agreement in violation of Section V(H),
or otherwise violate the terms of this Agreement and/or any amendments, we will
give you written notice and you will, following receipt, have thirty (30) days
for an opportunity to cure the default. If the default is not cured within that
period, we have the right to terminate this Agreement on thirty (30) days
notice. This notice and cure period will apply unless a different notice or cure
period is applicable under a specific provision of this Agreement. Upon
termination of this Agreement, the consent theretofore granted to broadcast our
Network Programs or use ABC logos, trademarks or trade names shall be deemed
immediately withdrawn and you shall have no further rights of any nature
whatsoever in such Programs, logos, trademarks or trade names.

Q. Indemnification. You and Station agree to indemnify and hold Network and its
parent corporation, subsidiaries, and affiliates (excluding non-owned broadcast
affiliates) and their respective officers, directors, agents and employees,
successors and assigns harmless from and against any and all third-party claims
made against us and all damages, liabilities, costs and expenses incurred as a
result of such claims, including reasonable attorney’s fees, arising out of
(a) the broadcast by Network of any material supplied by you to Network in
accordance with this Agreement, (b) Station’s broadcast of any material not
provided by Network to you in accordance with this Agreement, and/or (c) any
actual or alleged breach by you or Station of any of your or Station’s
representations, warranties, agreements, covenants or obligations herein. We
agree to indemnify and hold you harmless from and against any and all
third-party claims made against you and all damages, liabilities, costs and
expenses incurred as a result of such claims, including reasonable attorney’s
fees, arising out of (a) the broadcast by you of any material provided by
Network to you in accordance with this Agreement, and/or (b) any actual or
alleged breach by us of any of our representations, warranties, agreements,
covenants or obligations herein. It is understood that the foregoing indemnities
shall apply only with respect to materials that are broadcast without change
from the form and content in which such materials were originally provided and
in strict conformance to any instructions or limitations given by the party
providing the material. A party seeking indemnification (“Indemnitee”) shall
give the indemnifying party (“Indemnitor”) prompt written notice of any claim or
litigation to which its indemnity applies. The Indemnitor shall promptly assume
the defense of any claim or litigation to which its indemnity applies, and the
Indemnitee shall cooperate fully with the Indemnitor in such defense, as
necessary, provided, however, that the Indemnitee shall

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

16



--------------------------------------------------------------------------------

KATU-TV Portland      

 

not be precluded from retaining separate counsel, at its own expense, to
participate in the defense of any such claim or litigation. Without limiting the
foregoing, if the Indemnitor fails or refuses to assume the defense of any
claim, action, or cause of action to which its indemnity applies (whether or not
a suit has been formally brought), it shall be responsible for payment of any
settlement of any such claim, action or cause of action reached by the
Indemnitee, as well as the costs and expenses (including reasonable attorneys’
fees) incurred by the Indemnitee in defending such claim, action or cause of
action and/or in reaching such settlement. The provisions of this paragraph V Q.
shall survive the expiration or earlier termination of this Agreement.

R. No Joint Venture. Nothing in this Agreement shall create any partnership,
association, joint venture, fiduciary or agency relationship between Network and
you or Station.

S. Headings. The headings herein are for convenience purposes only and shall not
create or modify the meanings of any term or provision of this Agreement.

If, after examination, you find that the arrangement herein proposed is
satisfactory to you, please indicate your acceptance by signing the copy of this
Agreement enclosed for that purpose and returning such executed copy to us.

 

Very sincerely yours, AMERICAN BROADCASTING COMPANIES, INC. By:  

    /s/ John L. Rouse

Accepted this 28th day of July, 2011

Licensee: FISHER BROADCASTING-PORTLAND TV, L.L.C.

 

By:  

/s/ Robert I. Dunlop

  Name:  

Robert I. Dunlop

  Title:  

Executive Vice President

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

17



--------------------------------------------------------------------------------

SCHEDULE A

I. LICENSE FEES. In return for the license of Network Programming to Station and
the other rights granted to Station by ABC, Station shall pay a license fee (the
“License Fee”) [***]

[***]

3. Fee Reduction. In the event that ABC vacates one or more of the Network time
periods that comprise each Station’s live in-pattern clearance requirement, and
returns that time period to each Station for replacement programming (as such
replacement programming is determined by each Station), then the License Fees
shall be proportionately reduced in accordance with the formula stated below
commencing with the month that follows the return of the time period to each
Station. For dayparts represented in the below schedule that are expressed in
whole hours, the reduction will be calculated on a pro rata basis for any
schedule reductions that are less than a full hour of Programming.

License Fee Reduction Percentage (Pro-Rata Contractual Year)

Per Time Period

 

     Hour      Sun     Mon-Thur     Fri     Sat  

Primetime(1)

     1.0         3.25 %      3.25 %      2.50 %      2.00 % 

GMA

     1.0         0.50 %      1.20 %      1.20 %      0.50 % 

World News

     0.5         0.40 %      0.50 %      0.50 %      0.40 % 

Nightline

     0.5         0.00 %      0.75 %      0.75 %      0.00 % 

Daytime (2)

     1.0         0.00 %      0.50 %      0.50 %      0.00 % 

This Week

     1.0         0.25 %      0.00 %      0.00 %      0.00 % 

JKL

     1.0         0.00 %      0.80 %      0.80 %      0.00 % 

 

(1) 

All of the references to specific Programming in the daypart column represent
the time periods that such Programming currently fills. For example, if an
individual Program is moved to a different Network time period, and its current
time period were vacated, then Station would be entitled to the fee reduction
set forth in the table above. If, however, the Program were to be moved to a
different Network time period and ABC were to provide replacement Programming
for the Program’s former time period, Station would not be entitled to the above
fee reduction.

(2) 

Daytime includes The View and the 3-Hour Soaps Block.

II. [***]

III. PAYMENT. You or Station will pay to us all sums specified herein without
any deductions, counter-claims or any other forms of credits or offsets that you
or Station may have or claim to have against us. Time is of the essence in the
performance by you and Station of your obligations for payment hereunder.
Payments will be deemed made when received by us. Any payment made more than
thirty (30) days after the due date therefore shall bear interest at the rate of
one and one-half percent (1.5%) over the prime interest rate charged from time
to time by Bank of America, computed from the original due date until paid;
provided, however, that if the rate is in excess of the maximum permitted by
law, in the jurisdiction where such debt accrues, then the rate shall be the
maximum permitted by law. Acceptance of any payment by us after its due date
shall not constitute a waiver by us of any of our rights hereunder. We may also,
at our sole option, declare you and Station to be in material breach of this
Agreement for non-payment at any time after thirty (30) days following the due
date.

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”



--------------------------------------------------------------------------------

IV. MEDIATION OF DISPUTES. Except as provided herein, no civil action with
respect to any dispute, claim or controversy arising out of or relating to the
calculation or payment of the Retrans Value may be commenced until the matter
has been submitted by ABC to JAMS for mediation in New York, New York. ABC may
commence mediation by providing to JAMS and the Station a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS panel of neutrals, and in scheduling the mediation
proceedings. The parties covenant that they will participate in the mediation in
good faith, and that they will share equally in its costs. All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the parties, their agents, employees, experts and attorneys,
and by the mediator and any JAMS employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any litigation or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Either party may seek
equitable relief prior to the mediation to preserve the status quo pending the
completion of that process. Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first. Mediation may continue after the
commencement of a civil action, if the parties so desire. The provisions of this
Clause may be enforced by any Court of competent jurisdiction, and the party
seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including attorneys’ fees, to be paid by the party against whom
enforcement is ordered. This paragraph IV. shall not apply to any other topic or
issue governed by this Affiliation Agreement.

 

[***]    “Designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Commission.”

2